                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-251-RJC-DCK

 STANLEY RUTLEDGE JR., on behalf of )
 himself and all others similarly situated,
                                    )
                                    )
          Plaintiff,                )
                                    )
    v.                              )                         ORDER
                                    )
 INNOVATIVE COURIER SOLUTIONS, INC, )
                                    )
          Defendant.                )
                                    )

       THIS MATTER IS BEFORE THE COURT on the “Consent Motion: Plaintiff’s Motion

For Leave Of Court To File Surreply” (Document No. 13) filed August 30, 2019. This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of Defendant’s counsel, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Consent Motion: Plaintiff’s Motion For

Leave Of Court To File Surreply” (Document No. 13) is GRANTED.


                                       Signed: September 3, 2019
